United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS                       September 29, 2005

                                                                           Charles R. Fulbruge III
                              FOR THE FIFTH CIRCUIT                                Clerk




                                     No. 04-60089



      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,

                                         versus

      PETER HALAT, JR.,

                                                  Defendant-Appellant.


               Appeal from the United States District Court for
                    the Southern District of Mississippi
                         (USDC No. 2:96-cr-030)
      _________________________________________________________




Before REAVLEY, HIGGINBOTHAM and GARZA, Circuit Judges.

PER CURIAM:*1




      *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
      We dismiss the appeal for the following reason:



      In Defendant’s direct appeal, this Court held that “Halat waived his right to

      appeal his sentence in exchange for the government’s agreement not to

      appeal a sentence imposed below the guideline range.” United States v.

      Sharpe, 193 F.3d 852, 871 (5th Cir. 1999). This waiver applies to a

      collateral attack on the sentence. In United States v. Baty, the Court

      explained, “We think that a defendant’s waiver of her right to appeal

      deserves and, indeed, requires the special attention of the district court.

      When a defendant waives her right to appeal, she gives up the very

      valuable right to correct a district court’s unknown and unannounced

sentence.” 980 F.2d 977, 978 (5th Cir. 1992). The transcript reveals that           the

district court paid the requisite special attention. Defendant’s counsel,           Mr.

Chasnoff, stated, “There will be no appeal of the final sentence given by this

Court...” (emphasis added). The bottom line is that the record     from the district

court unambiguously establishes that Defendant chose to forsake all avenues of

appeal of his sentence.

      Dismissed.